Citation Nr: 1744281	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Board decisions dated August 2015, March 2016, and March 2017, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the chest pain claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in an August 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The March 2017 Board decision also remanded the issues of entitlement to service connection for disabilities of the lumbar spine and right knee.  In an August 2017 rating decision, the RO granted service connection for lumbosacral strain and assigned a 20 percent evaluation.  The rating decision also granted service connection for a right knee strain; a 10 percent evaluation was assigned for limitation of extension and a separate noncompensable rating was assigned for limitation of flexion.  The record contains no indication that the Veteran has disagreed with any downstream element.  Thus, these issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In addition, the August 2017 rating decision granted entitlement to service connection for migraine headaches as secondary to service-connected sinusitis and assigned a zero percent evaluation.  However, as service connection was not granted for the claimed residuals of head injury, to include a TBI, the Board finds that this issue remains on appeal.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The claim of entitlement to service connection for residuals of a head injury, to include TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The competent evidence of record shows that the Veteran does not currently have a disability manifested by chest pain.


CONCLUSION OF LAW

A disability manifested by chest pain as not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination in April 2017 as to the claimed disability manifested by chest pain.  The examination report reflects that the examiner thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain diseases, including cardiovascular disease, if the condition is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this matter, the Veteran contends that he suffers from a disability manifested by chest pain, which was incurred in his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for this claim.

The Veteran served on active duty from May 1998 to May 2001 and January 2003 to January 2004.  Service treatment records (STRs) dated in February 2000, March 2000, September 2000, and December 2000 document the Veteran's complaints of chest pain.  An STR dated in March 2001 noted that the Veteran had a two day onset of acute chest pain, which was felt to be "most likely non-cardiac."  An April 2001 STR noted that the Veteran has a long history of heartburn symptoms and sharp fleeting substernal pain for over one and a half years.  It was further indicated that the Veteran had a negative cardiac work-up.  VA treatment records dated in July 2001 indicated a diagnosis of pleurisy.  A July 2003 Report of Medical History documented that the Veteran gets chest pain often and can't breathe.  It was further indicated that the Veteran has had intermittent chest pain for many years, and has had a diagnosis of pleurisy.

The Veteran was afforded a VA examination in April 2017 at which time the examiner noted the Veteran's documented history of chest pain.  The examiner reviewed the Veteran's medical history and conducted a physical examination.  He then concluded, "it is less likely than not that the Veteran's chest pain is related to military service as there is no pathology to render a diagnosis."
Accordingly, although the Veteran's complaints of chest pain were well-documented in his STRs, the evidence does not indicate that he has a current disability manifested by chest pain.  Significantly, the competent and probative evidence of record contains no showing of a disability manifested by chest pain.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran has not suffered from any residual disability of the in-service complaints of chest pain.

To the extent the Veteran asserts that he has currently diagnosed disability manifested by chest pain, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that he experiences some pain or discomfort, which might be a symptom of a disability manifested by chest pain, has some tendency to establish a diagnosis.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the specific opinion of the April 2017 VA examiner to be more probative than the Veteran's more general lay statements as to whether he has a current disability manifested by chest pain, as this is a complex medical question.

In sum, the evidence reflects that the Veteran suffered from recurrent intermittent chest pain during his military service.  That alone, however, is not enough to establish service connection.  Rather, as set forth above, the record must show that disabilities resulted from the in-service diagnosis and injury.  The question of whether symptoms such as pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's chest pain symptoms are not due to disease or injury; as such, it follows that the chest pain is not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability manifested by chest pain.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for a disability manifested by chest pain is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issue on appeal - service connection for residuals of a head injury to include TBI - must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Pursuant to the March 2017 Board Remand, the Veteran was afforded VA examinations and a medical opinion in April 2017 with respect to the claimed residuals of a head injury to include a TBI.  In the April 2017 VA medical opinion, the examiner determined that the Veteran's claimed TBI disability "was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness."  The examiner provided the following rationale:  "[t]he available records show that there is no direct or indirect evidence of the Veteran sustaining any blunt force trauma, head injury, or residuals of head injury due to blunt trauma."  Significantly, however, the April 2017 VA examiner failed to recognize that the Veteran's STRs dated in April 2001 document his report of blunt head trauma with loss of consciousness in February 2001.  This report of blunt head trauma is also documented in the April 2001 Report of Medical History.

Given the VA examiner's failure to address pertinent evidence of record, the Board finds that the evidence currently of record is inadequate to resolve the claim of service connection for residuals of a head injury to include TBI, and further that a medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the April 2017 VA medical opinion, as outlined above, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

Is it at least as likely as not that the Veteran suffers from residuals of a head injury, to include a TBI, which had its onset in service, or is otherwise the result of a disease or injury in service to include the Veteran's report of blunt head trauma with loss of consciousness, as referenced above.

The absence of evidence of treatment for residuals of a head injury, to include a TBI, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


